I am honoured to stand at this rostrum and speak to the international community gathered here in the full expression of our universality.
Allow me to convey greetings from the people of Guinea-Bissau to all Heads of State and Government, representatives of the States Members of the United Nations, who have come to add pomp and substance to this session of the General Assembly.
I take this opportunity to congratulate you, Sir, on your election as President of the General Assembly at its seventy-second session. To your predecessor, Ambassador Peter Thomson, I would like to express our recognition of his performance and wish him continued success in his remarkable diplomatic career.
As we all know, the world today is full of complex and grave challenges, such as hotspots of political instability and geopolitical tension around the world, the seriousness of which cannot be overlooked by the statesmen and citizens of the world; the scourge of terrorism, which unfortunately does not seem to be abating, as a phenomenon that deserves our unanimous condemnation; the human tragedy of migration waves, particularly those crossing the Mediterranean, and the saga of refugees; glaring social inequality, the expanding geography of poverty, and the intensity of human suffering, which we see in vast areas of the planet; and the sorrow of racial, gender and religious discrimination and the threat of climate breakdown on a planetary scale, with prospects of frightening, and not unlikely, consequences. In short, it is not difficult to imagine how many ills of the world are addressed by the United Nations on a daily basis, and require the attention and constructive engagement of the international community represented here.
The United Nations has a long history of solidarity with and commitment to Guinea-Bissau. It began with our struggle for national liberation and has not been broken since. Our goal is to further strengthen our institutional engagement with the United Nations. In so doing, we are merely reaffirming our firm belief in international law, peace and security among nations and the social and moral progress of humankind, which are the values on which the United Nations was created.
We continue to be going through a period of institutional challenges in Guinea-Bissau, for which the Conakry Accord laid out a solution in October 2016.
There are challenges related to the functioning of some of our core political institutions, namely the Parliament and the Government, but it is with profound solemnity that I inform the General Assembly that civilian peace reigns in my country. There are no reports of universal human rights violations that merit complaints or that are worthy of concern.
Public safety indicators related to people and property follow a normal pattern. Regular payments are being made to public servants, and on the foreign debt service and internal arrears. The marketing campaign for our main export crop, cashew nuts, broke all records, which had a positive impact on the social environment in Guinea-Bissau. Recently, our public finance controls were praised by the International Monetary Fund and other multilateral partners. The State and civil society are very far from any political breakdown. Indeed, we are fortunately not counting the dead or injured in Guinea-Bissau, nor are we assessing any damage to public property resulting from a breakdown in the authority of the State.
The most recently held summit of the Economic Community of West African States (ECOWAS), which convened in Monrovia, placed its trust in the Bissau- Guinean people’s determination to internally resolve the problems related to the political and institutional impasse that has affected my country for the past two years. In that regard, we are pleased that the African Union, at its most recent summit in Addis Ababa; the Community of Portuguese-speaking Countries (CPLP) Council of Ministers meeting in Brasilia; and the United Nations put the political situation in Guinea-Bissau back on their agendas. With the patience, wisdom and solidarity of our international partners — ECOWAS, the African Union, the CPLP and the Secretary- General, who is retaining his Special Representative in Guinea-Bissau — we will overcome the political and institutional impasse that persists in my country.
We have taken note of the General Assembly’s agenda, which, in fact, is largely consistent with our own hopes and concerns. The subregion of the Economic Community of West African States where Guinea- Bissau is located has significant potential for economic growth, consistent poverty reduction and the sharing of social welfare. There is nothing unattainable in our dream to drive — at the subregional level, together, in peace and security, and with productive work — the inclusive social progress that we all desire.
We have examples of success in our subregion, but we also see distressing signs on the ECOWAS horizon of potential threats to both the internal constitutional order of States and geopolitical stability in the subregion. Terrorist acts are seriously affecting Burkina Faso, Mali, the Niger, Côte d’Ivoire and Nigeria, with clear and grave consequences for peace, social cohesion and stability.
Guinea-Bissau fully supports the pooling of efforts in the context of the Group of Five for the Sahel, advocates the integrity of Mali, and calls for an all- out fight against terrorism in all its manifestations. Indeed, in order to face so many challenges at the same time, namely internal security, the preservation of the territorial integrity of States and peacekeeping within the space of ECOWAS, we need help. We therefore count on the United Nations and all of its specialized agencies, and all our international partners. Only if we work together will we be able to transform our subregion into a bastion of peace and internal security and, by extension, a bastion in the service of international security.
The Sustainable Development Goals are a challenge, but no development strategy is worthy of such a title if, in the case of Guinea-Bissau, it does not begin by placing the issue of food security squarely and sustainably at the core of its concept. To let Guinea- Bissau, a country with a widely recognized agricultural capacity, slip into dependence on large volumes of imported rice every year was certainly one of the worst economic policy mistakes that was made. The challenge we face is very clear. It is the political and economic challenge of food security. It is the moral challenge of overcoming poverty. It is the test of ensuring zero hunger in Guinea-Bissau.
With that as the focus of our approach, we are merely restating the central item on the General Assembly’s agenda in another way — promoting health from cradle to the grave. I will surprise no one when I state that there is no positive health indicator that can stand against the violence of poverty, hunger or malnutrition. There is no way to bring down the morbidity and mortality indicators that assail us as a result of the scourges of AIDS, malaria, diarrhoea and infectious diseases, without sustained poverty reduction, and if we do not successfully take on the moral challenge of zero hunger. At a more specific level, my country has made progress with regard to the health care that we provide to our population, in particular to children and women of reproductive age. However, given that the State alone is unable to guarantee that public service to the entire population, we continue to rely on international cooperation and United Nations support through its specialized institutions. But health and poverty are not the only elements that go hand in hand. In the context of poverty and extreme nutritional deficiency, we do not see how we can aim for good education for our children.
According to recognized scientific criteria, 12 per cent of Guinea-Bissau’s territory is comprised of ecologically protected areas. In that regard, I can say without hesitation that one of our most important educational achievements has been the development of a vigilant, ecological awareness of an increasingly sharp and active sense of environmental responsibility, in particular among the youth of Guinea-Bissau — the foundation of our future. But we are realistic; we have a long road ahead of us and much effort to be made in order to ensure environmental sustainability, as we economically exploit our natural resources. We consider the Paris Agreement to be a fundamental victory in harmonizing States’ environmental policies and in their promotion worldwide.
We must enhance our relations with the People’s Republic of China, a country that has been our friend since the difficult years of our struggle for national liberation. As the One China policy is consistent with peace and security in the region and with China’s yearning for its unity to be restored, we reiterate our full solidarity with the People’s Republic of China.
Security Council reform remains a need that the international community has rightly highlighted. Guinea-Bissau’s position is the same one that we, as an African country, advocated for and adopted within the framework of the African Union.
I express the solidarity of the people and the Government of Guinea-Bissau to the people of the Republic of Sierra Leone, who have suffered greatly from the natural disaster that has assailed their country. We also offer our solidarity to all countries that have been victimized by natural disasters that cause irreparable loss of human lives, the destruction of property and great suffering among the survivors.
I express the unfailing solidarity of Guinea-Bissau to the Republic of Cuba, which has provided support to the Bissau-Guinean people at our most challenging moments. Today, as in the past, we call for the lifting of the economic embargo that has prevented that friendly nation from developing normally for more than 60 years.
We also support the hopes of the Palestinian people for the establishment of their own State, coexisting side by side with the State of Israel, based on trust, peace and security.
I will close my remarks with a reference to the women of Guinea-Bissau. I would like to say that women in Guinea-Bissau are still far from taking the place that they deserve in our society and in our institutions in general. The policy of gender equality — more specifically of equal opportunity for girls and women in Guinea-Bissau — is undoubtedly a test for my country’s democracy. It is a great challenge for our political parties and all Government officials in Guinea-Bissau. I hope that all of the political, economic and social actors in my country will continue to converge on the legitimate advocacy for women’s rights and, in general, for the promotion of human rights in Guinea-Bissau.